NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARTIN F. SALAZAR,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2012-3011
Petition for review of the Merit Systems Protection
Board in case n0. ATO841090517-I-3.
ON MOTION
0 R D E R
Martin F. Sa1azar moves for leave to proceed in forma
pauper1s.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

sALAzAR v. oPM 2
FoR THE CoURT
 0 4  lsi Jan H0rba1_v
Date Jan Horba1y
C1erk
cc: Martin F. Salazar
Jeanne E. Davidson, Esq. F"_En
U.S. COURT 0F APFEALS FOR
S21 THE FEDERAL C|RCUlT
NUV_ 04 2011
.|ANH9RBALY
CLERK
lo